IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KENNEDY WRIGHT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2422

DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed July 17, 2014.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Kennedy Wright, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED. See Sprint v. Parole Comm’n, 933 So. 2d 1218 (Fla. 1st

DCA 2006).

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.